IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Harrisburg Area Community             :
College,                              :
                      Petitioner      :
                                      :
               v.                     :         No. 654 C.D. 2019
                                      :
Pennsylvania Human Relations          :
Commission,                           :
                      Respondent      :


PER CURIAM                          ORDER


               NOW, January 6, 2021, upon consideration of Respondent’s

application for reargument, and Petitioner’s answer in response thereto, the

application is denied.